UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) 7/19/2007 CITIZENS FIRST CORPORATION (Exact name of registrant as specified in its charter) Kentucky 333-6743561-0912615 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1065 Ashley Street, Bowling Green, Kentucky42103 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 393-0700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATION AND FINANCIAL CONDITION. On July 19, 2007, Citizens First Corporation issued a press release, a copy of which is attached hereto as Exhibit 99.1 and incorporated herein by reference.The press release announced the Company’s operating results for the quarter and six months ended June 30, 2007. ITEM 7.01. REGULATION FD DISCLOSURE. See “Item 2.02. Results of Operations and Financial Condition” which is incorporated by reference in this Item 7.01. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. C.EXHIBITS 99.1Press Release dated July 19, 2007. The information in this Form 8-K and the Exhibit attached hereto shall not be deemed filed for purposes of Section 18 of the Securities and Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalfby the undersigned hereunto duly authorized. CITIZENS FIRST CORPORATION (Registrant) By:/s/ Mary D. Cohron Mary D. Cohron President and Chief Executive Officer Date: July 19, 2007 EXHIBIT INDEX Exhibit NumberDescription of Exhibit 99.1Press Release dated July 19, 2007
